DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Election/Restrictions
2.1.	Applicant's election of Group(I), Claims 1-4,6-8 and 12.  and Election of single disclosed Specie as polymer of generic  Formula A( see Claim 1) in the reply filed on November 5 is acknowledged. Applicant's did not specifically indicate that Election was made with Traverse, but presented several arguments based on rational that: " The present situation is not a situation where there are infinite species to be claimed within the elected genus. Rather, applicants have claimed a finite number with far less than the number contemplated by 37 C.F.R. § 1.141. Applicants are not required in the
present application to elect a species when applicants have not claimed an unreasonable number of species."
	In response for this applicant's stated note that even though number of Species is not indefinite, this number encompasses many variation of claimed polymer A. For example, X , Y and Z  can be any number up to 2000 and N can be any number up to 1000. Therefore, possible number of Specie will be at least 2000 x 2000 x 1000 =4 x109  - this number is finite  but is unreasonable for examination on the merit as it will impose significant burden to the Office. For this reason, Applicant's arguments were found unpersuasive.
2.2.	In Supplemental  Response filed on November 12, 2021 Applicant  additionally elected tri different  Species of formula A and tri different additives. In response for clarification, Applicant indicated that Polymer of Formula (A) is  poly(L-lactic acid)- b -(polycaprolactone)- ( hereafter PLLA-b-PCL) wherein "blocks linked by ester bond" ; polymer and polymer of formula (B) is poly(L-lactic acid)-b-polycaprolactone wherein 
"The high molecular weight of this block copolymer was achieved by urethane linkage"
and  that that additive is hydroxyapatite particles.
	Examiner contacted Applicant's representative Linda Li ( see interview summary attached)  in view of multiple elected species and explain that :
 a) examination  will be conducted for Polymer of Formula (A) and  b) Composition of Claim 4 ,which include Polymer of Formula A and specific additive as hydroxyapatite particles. 
It was noted that  because Composition of claim 3 does not require presence of two polymers ( A) and( B) to the contrary of applicant's arguments, then Polymer of Formula B and therefore Claim 2 are withdrawn from scope of examination.  
Thus, Claims 1,3-4,6-8 and 12 read on elected Species as Composition  of polymer (A) with hydroxyapatite particles, wherein  Polymer(A) encompasses any  block copolymer of Poly( L-Lactic acid) and Polycaprolactone linked by ester groups.  Consequently,  Claims 2,5,9-11 and 13-20 are withdrawn from further examination.
2.3.	For reasons stated above,  The requirement is still deemed proper and is therefore made FINAL.
Specification
Abstract
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
3.2.	The Abstract of the disclosure filed on July 19,2019 is objected to because:
a)   Abstract contains phrases " invention relates", " fast degradation applications" and  "such polymers", without sufficient explanation what is chemical composition of "such polymers"  and what is considered " fast  degradation" : no specific criteria and parameters of this degradation are provided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4, 7-8 and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
4.1.	Claim 4 contains numerous indefinite terms and/or phrases as  "typically",  "including ,for example", several phrases in parenthesis, some phrases separated by term "and' and some by alternative language "or'. Therefore, due to combination of indefinite terms and different requirements of alternative language " or" and terms "and", the scope for Claim 4 is unclear. In addition, Claim 4 recites several Trade names: Alendronate, Etidronate and many others. In this respect note that:  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  Accordingly, the identification/description contained trade names is indefinite.
4.2.	Claim 8 contains indefinite language " preferably" and " more preferably" with respect to several temperature ranges of shape changing phenomenon. In this respect note that: "   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim is  considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, Claim 8 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4.3.	Claim 12 is indefinite because it recites indefinite term  "fast" – which is indefinite term of degree.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1,3,6,8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al " Synthesis and Characterization of Poly(L-lactide)-Poly(ε-caprolactone) Multiblock Copolymers", Macromolecules 2003, 36, pp. 5585-5592.
5.1.	Jeon disclosed method for preparing block or multiblock copolymer of generic formula  PLLA (block) -PCL(block), wherein PLLA homopolymer reacted with succinic anhydride ( see Scheme 1, page. 5587, left column) in order to obtained end-cap carboxylated PLLA with terminal COOH groups and  following step to convert end COOH groups to terminal acyl COCl groups. ( see (Results and Discussion, page 5586, right col; last paragraph  and Scheme 1) with following reaction with PCL-diol.
Regarding PCL-diol Jeon disclosed that PCL-diol was Poly(ε-caprolactone)diols obtained from Polysciences and  Sigma-Aldrich) with of Mn 530, 1250, and 2000. In this respect note that all PCL-diols with Mn 530,1250 and 2000 obtained by ROP ( ring opening polymerization) with DEG as initiator ( see Sigma Aldrich Tech Data attached). Therefore, PCL-diol used by Jeon has same chemical structure as required by Applicant's Formula (A).
5.2.	Therefore, block copolymer disclosed by Jeon has same basic chemical structure, except that coupling between PLLA and PCL- diol conducted by reaction of acyl chloride terminal group of PLLA  with hydroxy terminal group of PCL, instead of  reaction between terminal carboxyl group of PLLA as it is done by Applicant.
5.3.	 However, because Jeon stated that: " PLLA-diCOCl reacts easily with moisture during storage. Thus, it was used for the next step immediately after it was prepared." – see first paragraph below Scheme 1 and because one of ordinary skill well aware and routinely used  reaction of diacid with terminal acid Carboxylic  groups with hydroxy terminal groups of diols in order obtained polyester. Because according Jeon terminal  acyl Chloride group  sensitive to moisture and not suitable for storage,   then one of ordinary skill in the art will be motivated to simplified process disclosed by Jeon by skipping step of converting Carboxyl group to acyl Chloride group as they sensitive to moisture and not suitable for storage.
	Therefore, Jeon provided sufficient information to one of ordinary skill in the art to obtained polymer(A) as claimed by Applicant. Other words, Jeon renders obvious Applicant's claimed subject as claimed in Claim 1.
5.4.	Regarding Claims 3,6, 8 and 12 note that because modified ( or even not modified) polyester disclosed by Jeon is substantially same as claimed by Applicant, then it would be expected that this polyester will have same properties : same degree of ability being absorb by living organism and same shape memory  characteristics.
6.   Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to Claims 1,3,6,8 and 12 above, and in view  of Norton ( US 5,681,873).
6.1.	As discussed above Jeon disclosed same basic block copolymer of PLLA and PCL, but silent regarding use of specific additive as HPA (Hydroxyapatite). However, use of HPA in biodegradable compositions comprising PCL is known.
	Norton teaches ( see Claim 1, col.8, ln. 60-68) that  HPA can used as biodegradable  crystallization-controlling agent in biodegradable compositions comprising PCL.
6.2.	Therefore, it would be obvious to one of ordinary skill in the art to add biodegradable additive as  HPA to polymer disclosed by Jeon in order control crystallization of PCL blocks. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765